Citation Nr: 1807600	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-25 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1962 to August 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Lincoln, Nebraska.  

The Veteran testified at an April 2016 videoconference before the undersigned Veterans Law Judge. A transcript of the hearing has been included in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran has bilateral hearing loss that began during active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for chronic diseases, such as sensorineural hearing loss may be established by a showing of a continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

Analysis

The Board finds that that service connection for bilateral hearing loss is warranted.

First, the Veteran's hearing acuity meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  The Veteran manifests more than 26 decibels of hearing loss in the right ear at three frequencies between 500 and 4000 hertz and more than 40 decibels of hearing loss in the left ear at 500 hertz.  See Private audiology examination dated July 2014.  Therefore, the requirement for a present disability has been met.  As to in-service incurrence of disease or injury, the Veteran has provided competent and credible statements that his duties as military police officer in service exposed him to acoustic trauma and hazardous noise levels.  Specifically, he provided testimony at an April 2016 hearing regarding exposure to small arms and large caliber weapons and explosives.  Service audiometric readings dated August 1964 and September 1966 show an increase in hearing thresholds at 2000 hertz from  -10 to +10 for the left ear.  The Board finds there is sufficient evidence of acoustic trauma to demonstrate in-service injury.  

Thus, the remaining question is whether the Veteran's hearing loss is causally related to his complaints of acoustic trauma in service.  In connection with his claim, the Veteran was afforded a VA examination in March 2014. The March 2014 VA examiner opined that the Veteran's hearing loss was less likely than not due to his service based on a lack of hearing threshold shifts in service.  
In support of his claim, the Veteran submitted a March 2016 opinion from Dr. B.T., M.D. that the Veteran's hearing loss was more likely than not related to his in-service exposure to gunfire.  In support of their opinion, the private examiner noted the Veteran's reports of exposure to extensive noise in service and while deployed to the Republic of Vietnam.  The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as hearing loss, and he is credible in this regard.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The Veteran and his spouse provided competent and credible testimony before the undersigned regarding an onset of progressive hearing loss shortly after discharge and continuing to the present.  Further, the Veteran testified at the April 2016 hearing that he had no post-service noise exposure during his employment in banking.  The Veteran also submitted scientific evidence supporting his contention regarding a delayed onset of sensorineural hearing loss following acoustic trauma.  See Correspondence dated April 2016.  With regard to nexus, the Board finds the evidence is at least in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Having satisfied the elements of service connection, service connection for bilateral hearing loss is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


